Edmond J.
dissented, on the ground, that the court could aot lawfully accumulate the terms of imprisonment; and *180that, in the present case, the commence mens of the terms of confinement, should have relation to tin: time of the con, victions, respectively.
Brainard, J. was absent when the case was argped ; and
Ingersom., J, having been of counsel in the cause, did ot judge.
New trial not to he granted.
REGULA GENERALIS.
At a meeting of the Judges of the Superior Court, al Neto Haven, on the first Tuesday of June, 1811 :
ORDERED, that the rule established in June, 1809, respecting the admission of attornies to practice in the Superé ■: Court, shall not extend to those, who, prior to that tint' duly entered their names in the office of any attorney, co>: formabie to the rules then existing, and who shall have regularly pursued their studies, and have been, or shall be, ad Blitted, in any of the courts of Common Pleas, in this Slab